 

 

AGREEMENT FOR MEMBER OF THE BOARD OF DIRECTORS

 

 

        THIS AGREEMENT is made and entered into effective as of May 18, 2009(the
"Effective Date"), by and between Immunotech Laboratories Inc., a Nevada
corporation, ("Company") and Dr. Roscoe M. Moore Jr. an individual ("Director").

 

        1. Term.

 

(a) This Agreement shall continue for a period of one (3) years from the
Effective Date and shall continue thereafter for as long as Director is elected
as a member of the Board of Directors of the Company.

 

b) Notwithstanding the foregoing and provided that Director has neither
voluntarily resigned nor been terminated for "cause" as defined in Section 3(b)
of this Agreement, Company agrees to use its best efforts to reelect Director to
the Board

 

        2. Position and Responsibilities.

 

(a) Position. Company hereby retains Director to serve as

member of the Board of Directors. Director shall perform such duties and
responsibilities as are normally related to such position in accordance with
Company's bylaws and applicable law, including those services described on
Exhibit A, (the "Services"), and Director hereby agrees to use his best efforts
to provide the Services. Director shall not allow any other person or entity to
perform any of the Services for or instead of Director. Director shall comply
with the statutes, rules, regulations and orders of any governmental or

quasi-governmental authority, which are applicable to the performance of the
Services, and Company's rules, regulations, and practices as they may from
time-to-time be adopted or modified.

 

 

(b) Other Activities. Director may be employed by another company, may serve on
other Boards of Directors or Advisory Boards, and may engage in any other
business activity (whether or not pursued for pecuniary advantage), as long as
such outside activities do not violate Director's obligations under this
Agreement or Director's fiduciary obligations to the shareholders.

The ownership of less than a 5% interest in an entity, by itself, shall not
constitute a violation of this duty.

Except as set forth in Exhibit B, Director represents that, to the best of his
knowledge, Director has no outstanding agreement or obligation that is in
conflict with any of the provisions of this Agreement, and Director agrees to
use his best efforts to avoid or minimize any such conflict and agrees not to
enter into any agreement or obligation that could create such a conflict,
without the approval of the Chief Executive Officer or a majority of the Board
of Directors. If, at any time, Director is required to make any disclosure or
take any action that may conflict with any of the provisions of this Agreement,
Director will promptly notify the Chief Executive Officer or the Board of such
obligation, prior to making such disclosure or taking such action.

 

(c) No Conflict. Except as set forth in Section 2(b) and Exhibit A, Director
will not engage in any activity that creates an actual conflict of interest with
Company, regardless of whether such activity is prohibited by Company's conflict
of interest guidelines or this Agreement, and Director agrees to notify the
Board of Directors before engaging in any activity that creates a potential
conflict of interest with Company. Specifically and except as set forth in
Section 2(b) and Exhibit A of this Agreement, Director shall not engage in any
activity that is in direct competition with the Company or serve in any capacity
(including, but not limited to, as an employee, consultant, advisor or director)
in any company or entity that competes directly with the Company, as reasonably
determined by a majority of Company's disinterested board members, without the
approval of the Chief Executive Officer.

 

        3. Compensation and Benefits.

 

(a) Stock and Stock Options. Company acknowledges that in consideration of the
services to be rendered under this Agreement, Company agrees to grant Director
the following:

For each year of services rendered, 50,000 shares of the company's common stock,
for a total of 150,000 common shares. Upon the effective date of this agreement,
the company will process the initial 50,000 rule 144 restricted shares, which
shall be fully vested on the Effective Date.

In the event (i) of a merger, change in control or sale of Company or (ii)
Director either is terminated as a board member or is not reelected, where the
Director has not engaged in conduct during his tenure on the board which would
constitute "cause" for such termination, as determined by a majority vote of the
disinterested board members, the Shares immediately shall become fully vested.
"Cause" means a determination by a majority of the disinterested board members
that the Director has been engaged in any of the following: (i) malfeasance in
office; (ii) gross misconduct or neglect; (iii) false or fraudulent
misrepresentation inducing Director's appointment; (iv) willful conversion of
corporate funds; (v) material breach of an obligation to make full disclosure;
(vi) gross incompetence; (vii) gross inefficiency; (viii) acts of moral
turpitude; or (ix) repeated failure to participate (either by telephone or in
person) board meetings on a regular basis despite having received proper notice
of the meetings at least 48 hours in advance thereof.

 

(b) Expenses. The Company shall reimburse Director for all approved reasonable
business expenses incurred in the performance of his duties hereunder in
accordance with Company's expense reimbursement guidelines.

 

(c) Indemnification. Company will indemnify and defend Director against any
liability incurred in the performance of the Services to the fullest extent
authorized in Company's Certificate of Incorporation, as amended, bylaws, as
amended, and applicable law. Company has purchased Director's and Officer's
liability insurance, and Director shall be entitled to the protection of any
insurance policies the Company maintains for the benefit of its Directors and
Officers against all costs, charges and expenses in connection with any action,
suit or proceeding to which he may be made a party by reason of his affiliation
with Company, its subsidiaries, or affiliates.

 

(d) Records. Director shall have reasonable access to books and records of
Company, as necessary to enable Director to fulfill his obligations as a
Director of Company.

 

        4. Termination.

 

a) Right to Terminate. At any time, Director may be removed as provided in
Company's Certificate of Incorporation, as amended, bylaws, as amended, and
applicable law. Director may resign as Director as provided in Company's
Certificate of Incorporation, as amended, bylaws, as amended, and applicable
law. Notwithstanding anything to the contrary contained in or arising from this
Agreement or any statements, policies, or practices of Company, neither Director
nor Company shall be required to provide any advance notice or any reason or
cause for termination of Director's status, except as provided in Company's
Certificate of Incorporation, as amended, Company's bylaws, as amended, and
applicable law.

 

 

b) Effect of Termination as director. Upon a termination of Director's status,
this Agreement will terminate. Except as provided herein, the Company shall pay
to Director all compensation and benefits to which Director is entitled up
through the date of termination, and thereafter, all of the Company's
obligations under this Agreement shall cease, except as provided in Sections
1(b), 3(b), 3(d), 3(e),

and 5.

 

c) Effect of Termination as Director. Upon a termination of

Director's status as a Director, this Agreement will terminate; Company shall
pay to Director all compensation and benefits to which Director is entitled up
through the date of termination. Thereafter, all of Company's obligations under
this Agreement shall cease, except as provided in Sections 1(b), 3(a), 3(b),
3(c) and 5.

 

        5. Termination Obligations.

 

(a) Director agrees that all property, including, without limitation, all
equipment, tangible proprietary information, documents, records, notes,
contracts, and computer-generated materials provided to or prepared by Director
incident to his services belong to Company and shall be promptly returned at the
request of Company.

 

(b) Upon termination of this Agreement, Director shall be deemed to have
resigned from all offices then held with Company by virtue of his position as
director, except that Director shall continue to serve as a director if elected
as a director by the shareholders of Company as provided in Company's
Certificate of Incorporation, as amended, Company's bylaws, as amended, and
applicable law. Director agrees that following any termination of this
Agreement, he shall cooperate with Company in the winding up or transferring to
other directors of any pending work and shall also cooperate with Company (to
the extent allowed by law, and at Company's expense) in the defense of any
action brought by any third party against Company that relates to the Services.

 

(c) The Company and Director agree that their obligations under this Section, as
well as Sections 1(b), 3(a), 3(b), 3(c), 4(b), 4(c) and 7, shall survive the
termination of this Agreement.

 

6. Nondisclosure Obligations.

 

Director shall maintain in confidence and shall not, directly or indirectly,
disclose or use, either during or after the term of this Agreement, any
Proprietary Information (as defined below), confidential information, or trade
secrets belonging to Company, whether or not it is in written or permanent form,
except to the extent necessary to perform the Services, as required by a lawful
government order or subpoena, or as authorized in writing by Company. These
nondisclosure obligations also apply to Proprietary Information belonging to
customers and suppliers of Company, and other third parties, learned by Director
as a result of performing the Services.

"Proprietary Information" means all information pertaining in any manner to the
business of Company, unless (i) the information is or becomes publicly known
through lawful means; (ii) the information was part of Director's general
knowledge prior to his relationship with Company; or (iii) the information is
disclosed to Director without restriction by a third party who rightfully
possesses the information and did not learn of it from Company.

 

        7. Dispute Resolution.

 

(a) Jurisdiction and Venue. The parties agree that any suit, action, or
proceeding between Director (and his attorneys, successors, and assigns) and
Company (and its affiliates, shareholders, directors, officers, employees,
members, agents, successors, attorneys, and assigns) relating to the Services or
the termination of those Services shall be brought in either the United States
District Court for the Central District of California or in a California state
court in the County of Los Angeles Central District and that the parties shall
submit to the jurisdiction of such court. The parties irrevocably waive, to the
fullest extent permitted by law, any objection the party may have to the laying
of venue for any such suit, action or proceeding brought in such court. If any
one or more provisions of this Section shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.

 

(b) Attorneys' Fees. Should any litigation, arbitration or other proceeding be
commenced between the parties concerning the rights or obligations of the
parties under this Agreement, the party prevailing in such proceeding shall be
entitled, in addition to such other relief as may be granted, to a reasonable
sum as and for its attorneys' fees in such proceeding. This amount shall be
determined by the court in such proceeding. In addition to any amount received
as attorneys' fees, the prevailing party also shall be entitled to receive from
the party held to be liable, an amount equal to the attorneys' fees and costs
incurred in enforcing any judgment against such party. This Section is severable
from the other provisions of this Agreement and survives any judgment and is not
deemed merged into any judgment.

 

        8. Entire Agreement. This Agreement is intended to be the final,
complete, and exclusive statement of the terms of Director's relationship solely
with respect to his position as director with Company. This Agreement entirely
supersedes and may not be contradicted by evidence of any prior or
contemporaneous statements or agreements pertaining to Directors position.
Agreements related to Director's ownership of the Securities are not affected by
this Agreement.

 

        9. Amendments; Waivers. This Agreement may not be amended except by a
writing signed by Director and by a duly authorized representative of the
Company other than Director. Failure to exercise any right under this Agreement
shall not constitute a waiver of such right.

 

        10. Assignment. Director agrees that Director will not assign any rights
or obligations under this Agreement, with the exception of Director's ability to
assign rights with respect to the Securities. Nothing in this Agreement shall
prevent the consolidation, merger or sale of Company or a sale of all or
substantially all of its assets.

 

        11. Severability. If any provision of this Agreement shall be held by a
court or arbitrator to be invalid, unenforceable, or void, such provision shall
be enforced to fullest extent permitted by law, and the remainder of this
Agreement shall remain in full force and effect. In the event that the time
period or scope of any provision is declared by a court or arbitrator of
competent jurisdiction to exceed the maximum time period or scope that such
court or arbitrator deems enforceable, then such court or arbitrator shall
reduce the time period or scope to the maximum time period or scope permitted by
law.

 

        12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

 

        13. Interpretation. This Agreement shall be construed as a whole,
according to its fair meaning, and not in favor of or against any party.
Captions are used for reference purposes only and should be ignored in the
interpretation of the Agreement.

 

        14. Binding Agreement. Each party represents and warrants to the other
that the person(s) signing this Agreement below has authority to bind the party

to this Agreement and that this Agreement will legally bind both Company and
Director. This Agreement will be binding upon and benefit the parties and their
heirs, administrators, executors, successors and permitted assigns. To the

extent that the practices, policies, or procedures of Company, now or in the
future, are inconsistent with the terms of this Agreement, the provisions of
this Agreement shall control. Any subsequent change in Director's duties or

compensation not affect the validity or scope of the remainder of this
Agreement.

 

        15. Director Acknowledgment. Director acknowledges Director has had the
opportunity to consult legal counsel concerning this Agreement, that Director
has read and understands the Agreement, that Director is fully aware of its
legal effect, and that Director has entered into it freely based on his own
judgment and not on any representations or promises other than those contained

in this Agreement.

 

        16. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

        17. Date of Agreement. The parties have duly executed this Agreement as
of the date first written above.

 

 

    Immunotech Laboratories Inc.

    a California corporation:

 

    By: /s/ Ara Ghanime                       /s/ Harry H. Zhabilov

 

 

   ____________________                         
_____________________                      

 

 

 

   Director of Immunotech

 

 

    __________________

    /s/  Dr. Roscoe Moore Jr.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                          

 EXHIBIT A

                         DESCRIPTION OF SERVICES

 

        Responsibilities as Director. Director shall have all responsibilities
of a Director of the Company imposed by California or applicable law, the
Certificate of Incorporation, as amended, and Bylaws, as amended, of Company.
These responsibilities shall include, but shall not be limited to, the
following:

 

1.      Attendance. Use best efforts to attend scheduled meetings of Company's
Board of Directors;

 

2.      Act as a Fiduciary. Represent the shareholders and the interests of
Company as a fiduciary; and

 

3.      Participation. Participate as a full voting member of Company's Board of
Directors in setting overall objectives, approving plans and programs of
operation, formulating general policies, offering advice and counsel, serving on
Board Committees, and reviewing management performance.

 

4.         Represent the Company in scientific or trade conferences and shows as
the benefit of the Company necessitates, approved and agreed upon by both
parties and scheduled in advance.

 